 8:20-cv-00209-RGK-PRSE Doc # 18 Filed: 07/10/20 Page 1 of 5 - Page ID # 136




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

RODRIGO A. ORTEGA,

                     Petitioner,                            8:20CV209

       vs.
                                                      AMENDED
SCOTT R. FRAKES,                                MEMORANDUM AND ORDER

                     Respondent.


       This matter is before the court on preliminary review of Petitioner Rodrigo A.
Ortega’s Amended Petition for Writ of Habeas Corpus (Filing No. 15) brought
pursuant to 28 U.S.C. § 2254. The purpose of this review is to determine whether
Petitioner’s claims, when liberally construed, are potentially cognizable in federal
court. Condensed and summarized for clarity, Petitioner’s claims are:

      Claim One:          Ineffective assistance of trial counsel (who
                          apparently was also appellant counsel) for failing to
                          preserve defendant’s Fourth Amendment claims for
                          appellate review.

      Claim Two:          Petitioner was denied his right to be free from
                          unreasonable searches and seizures under the
                          Fourth and Fourteenth Amendments because the
                          trial court failed to suppress the search of his
                          vehicle.

      Claim Three:        Petitioner was denied his right to effective
                          assistance of counsel at trial because counsel failed
                          to object to the evidence seized as a result of the
                          unlawful search and therefore the Petitioner was
 8:20-cv-00209-RGK-PRSE Doc # 18 Filed: 07/10/20 Page 2 of 5 - Page ID # 137




                          denied his constitutional right to address the issue
                          on appeal.

      The court determines that these claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any defenses
to them or whether there are procedural bars that will prevent Petitioner from
obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

       1.    Upon initial review of the amended habeas corpus petition (Filing No.
15), the court preliminarily determines that Petitioner’s claims, as they are set forth
in this Memorandum and Order, are potentially cognizable in federal court.

       2.    By August 24, 2020, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: August 24, 2020: deadline for Respondent to file state court records in support
of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

            A.     The motion for summary judgment must be accompanied by a
      separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
      state court records that are necessary to support the motion. Those records
      must be contained in a separate filing entitled: “Designation of State Court
      Records in Support of Motion for Summary Judgment.”

            C.     Copies of the motion for summary judgment, the designation,
      including state court records, and Respondent’s brief must be served on

                                          2
 8:20-cv-00209-RGK-PRSE Doc # 18 Filed: 07/10/20 Page 3 of 5 - Page ID # 138




      Petitioner except that Respondent is only required to provide Petitioner with
      a copy of the specific pages of the record that are cited in Respondent’s motion
      and brief. In the event that the designation of state court records is deemed
      insufficient by Petitioner or Petitioner needs additional records from the
      designation, Petitioner may file a motion with the court requesting additional
      documents. Such motion must set forth the documents requested and the
      reasons the documents are relevant to the cognizable claims.

            D.     No later than 30 days following the filing of the motion for
      summary judgment, Petitioner must file and serve a brief in opposition to the
      motion for summary judgment. Petitioner may not submit other documents
      unless directed to do so by the court.

             E.     No later than 30 days after Petitioner’s brief is filed, Respondent
      must file and serve a reply brief. In the event that Respondent elects not to file
      a reply brief, he should inform the court by filing a notice stating that he will
      not file a reply brief and that the motion is therefore fully submitted for
      decision.

             F.     If the motion for summary judgment is denied, Respondent must
      file an answer, a designation and a brief that complies with terms of this order.
      (See the following paragraph.) The documents must be filed no later than 30
      days after the denial of the motion for summary judgment. Respondent is
      warned that failure to file an answer, a designation and a brief in a timely
      fashion may result in the imposition of sanctions, including Petitioner’s
      release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:

             A.     By August 24, 2020, Respondent must file all state court records
      that are relevant to the cognizable claims. See, e.g., Rule 5(c)-(d) of the Rules
      Governing Section 2254 Cases in the United States District Courts. Those


                                          3
8:20-cv-00209-RGK-PRSE Doc # 18 Filed: 07/10/20 Page 4 of 5 - Page ID # 139




    records must be contained in a separate filing entitled: “Designation of State
    Court Records in Support of Answer.”

           B.     No later than 30 days after the relevant state court records are
    filed, Respondent must file an answer. The answer must be accompanied by a
    separate brief, submitted at the time the answer is filed. Both the answer and
    the brief must address all matters germane to the case including, but not
    limited to, the merits of Petitioner’s allegations that have survived initial
    review, and whether any claim is barred by a failure to exhaust state remedies,
    a procedural bar, non-retroactivity, a statute of limitations, or because the
    petition is an unauthorized second or successive petition. See, e.g., Rules 5(b)
    and 9 of the Rules Governing Section 2254 Cases in the United States District
    Courts.

           C.    Copies of the answer, the designation, and Respondent’s brief
    must be served on Petitioner at the time they are filed with the court except
    that Respondent is only required to provide Petitioner with a copy of the
    specific pages of the designated record that are cited in Respondent’s answer
    and brief. In the event that the designation of state court records is deemed
    insufficient by Petitioner or Petitioner needs additional records from the
    designation, Petitioner may file a motion with the court requesting additional
    documents. Such motion must set forth the documents requested and the
    reasons the documents are relevant to the cognizable claims.

          D.     No later than 30 days after Respondent’s brief is filed, Petitioner
    must file and serve a brief in response. Petitioner must not submit any other
    documents unless directed to do so by the court.

           E.     No later than 30 days after Petitioner’s brief is filed, Respondent
    must file and serve a reply brief. In the event that Respondent elects not to file
    a reply brief, he should inform the court by filing a notice stating that he will
    not file a reply brief and that the merits of the petition are therefore fully
    submitted for decision.


                                        4
 8:20-cv-00209-RGK-PRSE Doc # 18 Filed: 07/10/20 Page 5 of 5 - Page ID # 140




            F.     The clerk of the court is directed to set a pro se case management
      deadline in this case using the following text: September 23, 2020: check for
      Respondent’s answer and separate brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      6.    The Clerk of Court shall term the deadlines set forth in Filing no. 11.

      DATED this 10th day of July, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         5
